      Case 2:20-cv-02400-JAM-KJN Document 16 Filed 03/22/21 Page 1 of 1


 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 5
                                        SACRAMENTO DIVISION
 6
   MICHAEL SCHMIDT, on behalf of himself and               Case No. 2:20-cv-02400-JAM-KJN
 7 the Class and Collective members,
                                                           ORDER GRANTING JOINT
 8                 Plaintiff,                              STIPULATION TO EXTEND
                                                           DEADLINE TO EXCHANGE INITIAL
 9 v.                                                      DISCLOSURES [FED. R .CIV. P 26].

10 VISION SERVICE PLAN, VSP GLOBAL, INC.,                  Dist. Judge:Hon. John. A.
   MARCHON EYEWEAR, INC., VSP OPTICAL                                  Mendez
11 GROUP, INC., and EYEFINITY, INC.,                       Mag. Judge: Hon. Kendall J.
                                                                       Newman
12                 Defendants.

13                                                         Complaint filed: 12/02/2020
                                                           Trial date: 11/27/2023
14

15          Before the Court is the Joint Stipulation to Extend Deadline to Exchange Initial Disclosures

16 under Rule 26 of the Federal Rules of Civil Procedure filed by Defendants Vision Service Plan, VSP

17 Global, Inc., Marchon Eyewear, Inc., VSP Optical Group, Inc., and Eyefinity, Inc. (collectively,

18 “Defendants”) and Plaintiff Michael Schmidt, on behalf of himself and the Class and Collective

19 members (Plaintiff).

20          The Court has reviewed the stipulation, and good cause appearing, grants the Parties’ joint

21 stipulation to extend the deadline to exchange initial disclosures. Accordingly, the new deadline for

22 the parties to exchange initial disclosures is August 16, 2021.

23          IT IS SO ORDERED.

24

25
     DATED: March 19, 2021                    /s/ John A. Mendez
26
                                              HONORABLE JOHN A. MENDEZ
27                                            UNITED STATES DISTRICT COURT JUDGE

28


                                                                          Case No. 2:20-cv-02400-JAM-KJN
